Name: 80/1001/EEC: Commission Decision of 8 October 1980 authorizing the French Republic to apply protective measures to certain live sheep and sheepmeat originating in third countries (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-11-08

 Avis juridique important|31980D100180/1001/EEC: Commission Decision of 8 October 1980 authorizing the French Republic to apply protective measures to certain live sheep and sheepmeat originating in third countries (Only the French text is authentic) Official Journal L 299 , 08/11/1980 P. 0018****( 1 ) OJ NO L 66 , 12 . 3 . 1980 , P . 26 . ( 2 ) OJ NO L 183 , 16 . 7 . 1980 , P . 1 . COMMISSION DECISION OF 8 OCTOBER 1980 AUTHORIZING THE FRENCH REPUBLIC TO APPLY PROTECTIVE MEASURES TO CERTAIN LIVE SHEEP AND SHEEPMEAT ORIGINATING IN THIRD COUNTRIES ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 80/1001/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO COMMISSION DECISION 80/277/EEC OF 14 FEBRUARY 1980 AUTHORIZING FRANCE TO APPLY PROTECTIVE MEASURES TO IMPORTS OF LIVE SHEEP FALLING WITHIN SUBHEADING 01.04 A I B ) OF THE COMMON CUSTOMS TARIFF AND SHEEPMEAT FALLING WITHIN SUBHEADING 02.01 A EX IV THEREOF , ORIGINATING IN THIRD COUNTRIES AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ( 1 ), WHEREAS THIS DECISION EXPIRED ON 30 SEPTEMBER 1980 ; WHEREAS BY LETTER OF 30 SEPTEMBER 1980 THE FRENCH GOVERNMENT REQUESTED THE COMMISSION FOR AUTHORIZATION TO KEEP IN FORCE THE PROTECTIVE MEASURES REFERRED TO IN THE ABOVEMENTIONED DECISION , UNTIL THE APPLICATION OF COUNCIL REGULATION ( EEC ) NO 1837/80 OF 27 JUNE 1980 ON THE COMMON ORGANIZATION OF THE SHEEPMEAT AND GOATMEAT MARKET ; WHEREAS THE ECONOMIC DIFFICULTIES WHICH JUSTIFIED THE AUTHORIZATION TO APPLY PROTECTIVE MEASURES CONTINUE TO AFFECT THE FRENCH PRODUCTION ; WHEREAS , IN THESE CIRCUMSTANCES , PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY SHOULD BE AUTHORIZED FOR THE PRODUCTS CONCERNED ORIGINATING IN ALL THIRD COUNTRIES UNTIL THE APPLICATION OF THE ABOVEMENTIONED REGULATION AND , IN PARTICULAR , OF THE ANTICIPATED TRADING SYSTEM WITH THIRD COUNTRIES , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FRENCH REPUBLIC IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO LIVE SHEEP , FALLING WITHIN SUBHEADING 01.04 A I B ) OF THE COMMON CUSTOMS TARIFF AND SHEEPMEAT FALLING WITHIN SUBHEADING 02.01 A EX IV THEREOF , ORIGINATING IN THIRD COUNTRIES AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES . ARTICLE 2 THIS DECISION SHALL APPLY UNTIL THE APPLICATION OF COUNCIL REGULATION ( EEC ) NO 1837/80 ON THE COMMON ORGANIZATION OF THE MARKETS IN THE PRODUCTS IN QUESTION AND , IN ANY EVENT , NOT LATER THAN 31 DECEMBER 1980 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 8 OCTOBER 1980 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT